DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  the phrase “an articulatable joint” is recited twice.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the phrases “a concave bearing surface” and “a convex bearing surface” are indefinite because it is unclear whether these are the same as or distinct from the previously recited “bearing surface.”  
Regarding claim 11, the phrases “a convex bearing surface” and “a concave bearing surface” are indefinite because it is unclear whether these are the same as or distinct from the previously recited “bearing surface.”  

Regarding claim 15, the phrase “a concave bearing surface” is indefinite because it is unclear whether this is the same as or distinct from the previously recited “second surface.”  
Regarding claim 16, the phrase “a convex bearing surface” is indefinite because it is unclear whether this is the same as or distinct from the previously recited “second surface.”  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9, 10, 12,  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ulrich (DE 102 18 112) (machine translation attached).
Regarding independent claim 1, Ulrich discloses a brake piston system (see machine translation, ¶ 0001; FIG. 1) comprising: a piston (26) that moves within a caliper (14) during braking operations; and an articulating joint (36, 38) located between the piston and a brake pad (20, 22) (see FIG. 1), wherein the braking force passes through the articulating joint during a braking operation (see FIG. 1; machine translation, ¶ 0023).
Regarding claim 2, Ulrich discloses a footing (36) located between the piston and the brake pad (see FIG. 1), wherein the articulated joint joins the piston to the footing (see FIG. 1).
Regarding claim 3, Ulrich discloses that the articulated joint is a ball and socket joint or a truncated ball and socket joint (see ¶ 0023) or a saddle joint or an ellipsoidal joint or a truncated ellipsoidal joint.
Regarding claim 4, Ulrich discloses that the footing comprises a ball of the ball and socket joint (see FIG. 1, ¶ 0023) and the piston comprises a socket of the ball and socket joint (see FIG. 1, ¶ 0023).

Regarding claim 5, Ulrich discloses that articulated joint is a truncated ball and socket joint (see ¶ 0023).
Regarding claim 6, Ulrich discloses that the footing comprises a truncated sphere of the truncated ball and socket joint (see FIG. 1, ¶ 0023) and the piston comprises a socket portion of the truncated ball and sphere joint (see FIG. 1, ¶ 0023).
Regarding claim 7, Ulrich discloses that the articulated joint comprises: a convex outward bearing surface (see FIG. 1, ¶ 0023); and a concave outward bearing surface that slidably interfaces with the convex outward bearing surface (see FIG. 1, ¶ 0023), wherein the convex outward bearing surface is located affixed to or a part of the piston (see FIG. 1), and the concave outward bearing surface is located affixed to or a part of the footing (see FIG. 1).
Regarding claim 9, Ulrich discloses a brake piston bearing block (38) comprising a bearing surface of an articulatable joint (see FIG. 1, spherical surface engaging footing (36)), and the bearing block is configured to articulatably transfer a braking force to the brake pad during a braking operation (see FIG. 1; machine translation, ¶ 0023).
Regarding claim 10, Ulrich discloses a concave bearing surface that is configured to slidably interface with a convex bearing surface to articulatably transfer the braking force to the brake pad during a braking operation (see FIG. 1, ¶ 0023).
Regarding claim 12, Ulrich discloses that the concave bearing surface is a part of a ball and socket or truncated ball and socket joint (see FIG. 1, ¶ 0023).
Regarding claim 13, Ulrich discloses that the convex bearing surface is a part of a ball and socket or truncated ball and socket joint (see FIG. 1, ¶ 0023).
Claims 1, 2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lumpkin (US 6,932,197).
Regarding independent claim 1, Lumpkin discloses a brake piston system (see Abstract, FIGS. 1, 9-11) comprising: a piston (70) that moves within a caliper (24) during braking operations; and an articulating joint (82, 84) located between the piston and a brake pad (see FIGS. 9-11), wherein the braking force passes through the articulating joint during a braking operation (see FIGS. 9-11).
Regarding claim 2, Lumpkin disclose a footing (72) located between the piston and the brake pad (see FIG. 1), wherein the articulated joint joins the piston to the footing (see FIG. 1).
Regarding claim 8, Lumpkin discloses that the articulated joint comprises: a convex outward bearing surface (84); and a concave outward bearing surface (82) that slidably interfaces with the convex outward bearing surface (see col. 4, lines 43-65), wherein the convex outward bearing surface is located affixed to or a part of the footing (see FIGS. 9-11), and the concave outward bearing surface is located affixed to or a part of the piston (see FIGS. 9-11).
Claims 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruet (US 2,937,722).
Regarding claim 9, Ruet discloses a brake piston bearing block (28) comprising a bearing surface of an articulatable joint (see FIG. 7; col. 3, lines 37-49), and the bearing block is configured to articulatably transfer a braking force to the brake pad during a braking operation (see FIG. 7; col. 3, lines 37-49).
Regarding claim 11, Ruet discloses a convex bearing surface that is configured to slidably interface with a concave bearing surface to articulatably transfer the braking force to the brake pad during a braking operation (see FIG. 7; col. 3, lines 37-49).
Claims 14, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruote (DE 1855586) (machine translation attached).
Regarding claim 14, Ruote discloses a brake footing (7) comprising a first surface (see FIG. 1, right-side surface of (7)) that interfaces with a brake pad backing plate (see FIG. 1) and a second surface (see FIG. 1, left-side surface of (7) that engages (5)) that comprises a bearing surface of an articulatable joint (see machine translation, ¶ 0009), wherein the footing is configured for use in a brake caliper (G) (see machine translation, ¶ 0008) and to articulatably interface with a brake piston (1) through an articulatable joint (5/7) and to transfer a braking force to a brake pad during a braking operation received through the articulatable joint (see FIG. 1).
Regarding claim 15, Ruote discloses that the brake footing comprises a concave bearing surface that is a part of the articulatable joint (see FIG. 1).
Regarding claim 17, Ruote discloses that the concave bearing surface is a part of a ball and socket or truncated ball and socket joint (see FIG. 1; ¶ 0010).
Claims 14, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haines et al. (US 2020/0378456).
Regarding claim 14, Haines discloses a brake footing (20A) comprising a first surface (36) that interfaces with a brake pad backing plate (38) and a second surface (32) that comprises a bearing surface of an articulatable joint (see ¶ 0027), wherein the footing is configured for use in a brake caliper (10) and to articulatably interface with a brake piston through an articulatable joint (32/34) and to transfer a braking force to a brake pad during a braking operation received through the articulatable joint (see FIG. 1).
Regarding claim 16, Haines discloses that the brake footing comprises a convex bearing surface that is a part of the articulatable joint (see FIG. 3).
Regarding claim 18, Haines discloses that the convex bearing surface is a part of a ball and socket or truncated ball and socket joint (see FIG. 3, ¶ 0031).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657

November 29, 2022